          Case 1:19-cr-00868-PGG Document 60
                                          59 Filed 07/20/20
                                                   07/17/20 Page 1 of 1




                | MORVILLO                        PLLC
                                                                          GREGORY MORVILLO
                                                                               (646) 831-1531
                                                                        GM@MorvilloPLLC.com
                                                                        www.MorvilloPLLC.com




                                          July 17, 2020


Via ECF
The Honorable Paul G. Gardephe
United States District Judge                                                   July 20, 2020
Southern District of New York
40 Foley Square
New York, NY 10007


                       Re: United States v. Jose Maria et al., - 19 Cr. 868 (PGG)
Dear Judge Gardephe:
        The undersigned represents Loren Rubio in the above captioned matter. I am writing to
request that the Court temporarily alter the terms of Ms. Rubio’s bail conditions so that she may
travel to Las Vegas, Nevada to attend her mother-in-law’s wedding.
       Ms. Rubio would plan to fly to Las Vegas on August 23, 2020 and return to New York on
August 26. She proposes to stay at the Downtown Grand Hotel and Casino. The hotel is located
at 206 North 3rd St Las Vegas, Nevada. Ms. Rubio will, of course, have her cellular telephone
with her at all times. That number is (347) 872-3473.
       I have communicated with AUSA Elizabeth Espinosa and Pre-Trial Services Officer
Courtney DeFeo. Both take no position on Ms. Rubio’s request. Should Your Honor require
anything further on this issue I am available at the Court’s convenience to discuss the matter.


                                                     Respectfully submitted,
                                                             /s/
                                                     Gregory Morvillo


cc: AUSA Elizabeth Espinosa
    Courtney DeFeo, Pre-Trial Services Officer


                                    www.MorvilloPLLC.com
